
	

114 S1255 IS: Sutton Mountain and Painted Hills Area Preservation and Economic Enhancement Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1255
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2015
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To designate certain Bureau of Land Management land in the State of Oregon as wilderness, to
			 authorize certain land exchanges in the State of Oregon, and to convey
			 certain Bureau of Land Management land in the State of Oregon to Wheeler
			 County, Oregon, for economic and community development purposes.
	
	
 1.Short titleThis Act may be cited as the Sutton Mountain and Painted Hills Area Preservation and Economic Enhancement Act of 2015. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Wheeler County, Oregon. (2)LandownerThe term landowner means an owner of non-Federal land that enters into a land exchange with the Secretary under section 4(a).
 (3)MapThe term Map means the map prepared by the Bureau of Land Management entitled Sutton Complex Wilderness Proposal and dated May 6, 2015. (4)SecretaryThe term Secretary means the Secretary of the Interior.
 (5)StateThe term State means the State of Oregon. 3.Designation of wilderness areas (a)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:
 (1)Sutton Mountain WildernessCertain land in the Prineville District Office of the Bureau of Land Management comprising approximately 29,675 acres, as generally depicted on the Map as Sutton Mountain, which shall be known as the Sutton Mountain Wilderness.
 (2)Pat's Cabin WildernessCertain land in the Prineville District Office of the Bureau of Land Management comprising approximately 15,951 acres, as generally depicted on the Map as Pat’s Cabin, which shall be known as the Pat’s Cabin Wilderness.
 (3)Painted Hills WildernessCertain land in the Prineville District Office of the Bureau of Land Management comprising approximately 6,900 acres, as generally depicted on the Map as Painted Hills, which shall be known as the Painted Hills Wilderness.
 (4)Dead Dog WildernessCertain land in the Prineville District Office of the Bureau of Land Management comprising approximately 4,939 acres, as generally depicted on the Map as Dead Dog, which shall be known as the Dead Dog Wilderness.
				(b)Maps and legal descriptions
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and legal description of each wilderness area designated by subsection (a) with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawEach map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the maps or legal descriptions.
 (3)Public availabilityThe maps and legal descriptions filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
				(c)Administration of wilderness areas
 (1)In generalSubject to valid existing rights, the wilderness areas established by subsection (a) shall be administered by the Secretary in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
 (A)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and
 (B)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the wilderness area.
 (2)WithdrawalSubject to valid existing rights, the wilderness areas designated by subsection (a) are withdrawn from all forms of—
 (A)entry, appropriation, or disposal under the public land laws; (B)location, entry, and patent under the mining laws; and
 (C)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (3)Grazing (A)In generalThe grazing of livestock in the wilderness areas designated by subsection (a), if established before the date of enactment of this Act, shall be permitted to continue at current levels, subject to such reasonable regulations as the Secretary considers necessary, in accordance with—
 (i)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and (ii)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405).
						(B)Voluntary relinquishment of grazing permits or leases
 (i)Acceptance by secretaryThe Secretary shall accept the voluntary relinquishment of any valid existing permits or leases authorizing grazing on public land, all or a portion of which is within the wilderness areas designated by subsection (a).
 (ii)TerminationWith respect to each permit or lease voluntarily relinquished under clause (i), the Secretary shall—
 (I)terminate the grazing permit or lease; and (II)ensure a permanent end to grazing on the land covered by the permit or lease.
							(iii)Partial relinquishment
 (I)In generalIf a person holding a valid grazing permit or lease voluntarily relinquishes less than the full level of grazing use authorized under the permit or lease, the Secretary shall—
 (aa)reduce the authorized grazing level to reflect the voluntary relinquishment; and (bb)modify the permit or lease to reflect the revised level of use.
 (II)Authorized levelTo ensure that there is a permanent reduction in the authorized level of grazing on the land covered by a permit or lease voluntarily relinquished under subclause (I), the Secretary shall not allow grazing use to exceed the authorized level established under that subclause.
 (4)Tribal rightsNothing in this section alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe.
				(5)Fish and wildlife
 (A)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife management in the State.
					(B)Management activities
 In furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the wilderness areas designated by subsection (a) that are necessary to maintain or restore fish and wildlife populations and habitats, if the management activities are—
 (i)consistent with relevant wilderness management plans; and (ii)conducted in accordance with appropriate policies, such as the policies established in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).
						(6)Fire management
 (A)In generalIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the wilderness areas designated by subsection (a) as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency and the use of aircraft or mechanized equipment by Federal, State, or local agencies or agents of the agencies).
 (B)Revision and development of local fire management plansAs soon as practicable after the date of enactment of this Act, the Secretary shall amend the local fire management plans that apply to the Sutton Mountain Wilderness designated by subsection (a)(1) to identify—
 (i)best management practices for wildfire prevention and wildfire response in the wilderness area; and
 (ii)the appropriate State and local officials to carry out the management practices described in clause (i).
 (C)AdministrationNot later than 1 year after the date of enactment of this Act, to ensure a timely and efficient response to wildfires in the Sutton Mountain Wilderness designated by subsection (a)(1), the Secretary shall—
 (i)establish agency approval procedures for responding to wildfires, including delegations of authority, as appropriate, to the Forest Supervisor, District Manager, Incident Commander, or other agency officials; and
 (ii)enter into agreements, as appropriate, with State and local firefighting agencies to carry out measures for wildfire prevention and response.
						(7)Adjacent management
 (A)In generalCongress does not intend for the designation of wilderness areas by subsection (a) to lead to the creation of protective perimeters or buffer zones around the wilderness areas.
 (B)Activities outside wildernessThe fact that a non-wilderness activity or use on land outside the wilderness areas designated by subsection (a) can be seen or heard from within the wilderness areas shall not, of itself, preclude the activity or use outside the boundary of the wilderness areas.
 (8)Military activitiesNothing in this section precludes— (A)low-level overflights of military aircraft over the wilderness areas designated by subsection (a);
 (B)the designation or establishment of new units of special airspace, or the establishment of a military flight training route, over the wilderness areas designated by subsection (a); or
 (C)flight testing and evaluation. (9)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area designated by subsection (a) that is acquired by the United States shall—
 (A)become part of the wilderness area in which the land is located; and (B)be managed in accordance with—
 (i)this section; (ii)the Wilderness Act (16 U.S.C. 1131 et seq.); and
 (iii)any other applicable law. (10)Outfitting and guide activitiesConsistent with section 4(d)(5) of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting and guide activities) are authorized in wilderness areas designated by subsection (a), to the extent necessary for activities that fulfill the recreational or other wilderness purposes of the areas.
 (11)Adequate access to private propertyIn accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary shall provide any owner of private property within the boundary of a wilderness area designated by subsection (a) adequate access to the property.
				4.Land exchanges
			(a)Authorization
				(1)Collins exchange
 (A)In generalSubject to subsections (b) through (h), if the owner of the non-Federal land described in subparagraph (B)(i) offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land, the Secretary shall—
 (i)accept the offer; and (ii)on receipt of acceptable title to the non-Federal land and subject to valid existing rights, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) is the approximately 265 acres of non-Federal land identified on the Map as Collins to BLM.
 (ii)Federal landThe Federal land referred to in subparagraph (A)(ii) is the approximately 279 acres of Federal land identified on the Map as BLM to Collins.
						(2)Faulkner exchange
 (A)In generalSubject to subsections (b) through (h), if the owner of the non-Federal land described in subparagraph (B)(i) offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land, the Secretary shall—
 (i)accept the offer; and (ii)on receipt of acceptable title to the non-Federal land and subject to valid existing rights, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) is the approximately 15 acres of non-Federal land identified on the Map as Faulkner to BLM.
 (ii)Federal landThe Federal land referred to in subparagraph (A)(ii) is the approximately 10 acres of Federal land identified on the Map as BLM to Faulkner.
						(3)Quant exchange
 (A)In generalSubject to subsections (b) through (h), if the owner of the non-Federal land described in subparagraph (B)(i) offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land, the Secretary shall—
 (i)accept the offer; and (ii)on receipt of acceptable title to the non-Federal land and subject to valid existing rights, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) is the approximately 271 acres of non-Federal land identified on the Map as Quant to BLM.
 (ii)Federal landThe Federal land referred to in subparagraph (A)(ii) is the approximately 277 acres of Federal land identified on the Map as BLM to Quant.
						(4)Twickenham livestock  llc exchange
 (A)In generalSubject to subsections (b) through (h), if the owner of the non-Federal land described in subparagraph (B)(i) offers to convey to the United States all right, title, and interest of the landowner in and to the non-Federal land, the Secretary shall—
 (i)accept the offer; and (ii)on receipt of acceptable title to the non-Federal land and subject to valid existing rights, convey to the landowner all right, title, and interest of the United States in and to the Federal land described in subparagraph (B)(ii).
						(B)Description of land
 (i)Non-federal landThe non-Federal land referred to in subparagraph (A) is the approximately 574 acres of non-Federal land identified on the Map as Twickenham to BLM.
 (ii)Federal landThe Federal land referred to in subparagraph (A)(ii) is the approximately 566 acres of Federal land identified on the Map as BLM to Twickenham.
 (b)Applicable lawExcept as otherwise provided in sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall carry out each land exchange under subsection (a) in accordance with section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716).
 (c)ConditionsEach land exchange under subsection (a) shall be subject to such terms and conditions as the Secretary may require.
			(d)Equal value exchange
 (1)In generalThe value of the Federal land and non-Federal land to be exchanged under subsection (a)— (A)shall be equal; or
 (B)shall be made equal in accordance with paragraph (2). (2)Equalization (A)Surplus of federal landIf the value of Federal land exceeds the value of non-Federal land to be conveyed under a land exchange authorized under subsection (a), the value of the Federal land and non-Federal land shall be equalized, as determined to be appropriate and acceptable by the Secretary and the landowner—
 (i)by reducing the acreage of the Federal land to be conveyed; or (ii)by adding additional Federal land to the Federal land to be conveyed.
 (B)Surplus of non-federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and non-Federal land shall be equalized by reducing the acreage of the non-Federal land to be conveyed, as determined to be appropriate and acceptable by the Secretary and the landowner.
					(e)Appraisals
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary and the landowner shall select an appraiser to conduct an appraisal of the Federal land and non-Federal land to be exchanged under subsection (a).
 (2)RequirementsAn appraisal under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including—
 (A)the Uniform Appraisal Standards for Federal Land Acquisitions; and (B)the Uniform Standards of Professional Appraisal Practice.
					(f)Surveys
 (1)In generalThe exact acreage and legal description of the Federal land and non-Federal land to be exchanged under subsection (a) shall be determined by surveys approved by the Secretary.
 (2)CostsThe Secretary and the landowner shall divide equally between the Secretary and the landowner— (A)the costs of any surveys conducted under paragraph (1); and
 (B)any other administrative costs of carrying out the land exchange under this section. (g)Deadline for completion of land exchangeIt is the intent of Congress that the land exchanges under subsection (a) be completed by the date that is not later than 2 years after the date of enactment of this Act.
 (h)Addition to wilderness areasOn completion of the land exchanges under subsection (a), the non-Federal land shall— (1)become part of the adjacent wilderness area; and
 (2)be managed in accordance with— (A)this Act;
 (B)the Wilderness Act (16 U.S.C. 1131 et seq.); and (C)any other applicable law.
					5.Conveyances of Bureau of Land Management land to Wheeler County, Oregon
 (a)In generalAs soon as practicable after the date of enactment of this Act, subject to valid existing rights and this section, and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to each parcel of Federal land described in subsection (b) for which the County has submitted to the Secretary a request for conveyance by the date that is not later than 1 year after the date of enactment of this Act.
 (b)Description of landThe parcels of Federal land referred to in subsection (a) consist of— (1)the approximately 1,950 acres of land managed by the Bureau of Land Management, Prineville District, Oregon, depicted on the Map as Wheeler County Conveyance 1; and
 (2)the approximately 120 acres of land managed by the Bureau of Land Management, Prineville District, Oregon, depicted on the Map as Wheeler County Conveyance 2.
 (c)Availability of mapThe Map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
			(d)Use of conveyed land
 (1)In generalConsistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.), the Federal land conveyed under subsection (a) shall be used for a purpose consistent with that Act.
 (2)WithdrawalSubject to valid existing rights, each parcel of land described in subsection (b) is withdrawn from—
 (A)all forms of location, entry, and patent under the mining laws; and (B)disposition under all laws relating to mineral leasing and geothermal leasing.
 (3)Additional terms and conditionsThe Secretary may require such additional terms and conditions for the conveyances under subsection (a) as the Secretary determines to be appropriate to protect the interests of the United States.
 (e)Administrative costsThe Secretary shall require the County to pay all survey costs and other administrative costs associated with the conveyances to the County under this section.
 (f)ReversionIf the land conveyed under subsection (a) ceases to be used for the public purpose for which the land was conveyed, the land shall, at the discretion of the Secretary, revert to the United States.
 (g)Tribal rightsNothing in this section alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe.
 6.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.  